Citation Nr: 1015875	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-17 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a waiver of overpayment of disability 
compensation benefits in the amount of $1,814.03, to include 
the question of whether the overpayment was properly created.



REPRESENTATION

Appellant represented by:	Darla Lilley, Esq.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969, and from June 2004 to September 2005.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, that denied the 
veteran's claim of entitlement to a waiver of overpayment.


FINDINGS OF FACT

1.  During the period for which the overpayment was created, 
the Veteran was receiving compensation benefits as a single 
Veteran with a 30 percent level of disability.

2.  On June 10, 2004, notification was received from the 
Veteran's representative that the Veteran had been recalled 
to active duty, however that representative did not inform 
the RO of the date that the veteran was returning to active 
duty.

3.  On October 6, 2004, the RO called the Marine Corp Reserve 
Center, and was advised that the Veteran had returned to 
active duty on June 20, 2004.

4.  The Veteran was given timely and proper notice that 
disability compensation was not payable simultaneously with 
active duty military pay, and a proposal to terminate 
benefits was sent to the Veteran.

5.  Retroactive termination of the Veteran's compensation 
benefits was undertaken on March 30, 2005.

6.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the Veteran in the creation of this 
debt.

7.  The Veteran knew that he was not entitled to dependency 
benefits for this time period, and continued to accept them.  
Therefore, he is at least partially at fault in the creation 
of this debt.

8.  A waiver of repayment of this debt would result in unfair 
enrichment to the Veteran; recovery of this overpayment will 
not subject him to undue hardship.

9.  Denial of the waiver request would not defeat the purpose 
of the award of VA benefits.

10.  There is no indication the Veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the additional benefits received.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of 
compensation dependency benefits in the amount of 
$1,814.03.00.  38 U.S.C.A. §§ 5107, 101, 1115 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2009).

2.  The criteria are not met for waiver of recovery of this 
overpayment.  38 U.S.C.A. §§ 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  But this waiver claim 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 
(2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008). 
Additionally, the statute at issue in this appeal is not 
found in Chapter 51.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular claim, the VCAA is inapplicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).


Validity of the debt

The preliminary issue of the validity of a debt is a 
threshold determination that must be made prior to a decision 
on a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The Veteran's main 
contention in this regard is that he did timely notify the RO 
that he was going on active duty, and that therefore any 
overpayment was not his fault, and is therefore not valid.

38 U.S.C.A. § 5304(c) (West 2002) prohibits the receipt of VA 
disability compensation benefits for any period for which the 
person receives active service pay.  See 38 C.F.R. § 3.654, 
3.700 (2009).  This includes active duty pay, drill and 
active duty for training payments, and inactive duty for 
training payments made to Reservists and members of the 
National Guard.

Reservists may waive their pension, compensation, or 
retirement pay for periods of field training, instruction, 
other duty, or drills.  A waiver may include prospective 
periods and contain a right of recoupment for the days for 
which the reservist did not receive payment for duty by 
reason of failure to report for duty.  38 C.F.R. § 
3.700(a)(1)(iii).

Reviewing the evidence of record, the Board finds that the 
debt is valid.  The debt was created when the Veteran 
returned to active duty.  The law, as noted above, and in 
38 U.S.C.A. § 5304 (c), clearly indicates that a Veteran may 
not be paid compensation benefits for any period in which he 
received active service pay.  Thus the Board finds that the 
amount of $1,814.03, which represents the amount of 
compensation payments that the Veteran received while on 
active duty, was a validly created debt.


Whether the Veteran is Entitled to have this Debt Waived

As this debt was found to be validly created, the Board turns 
to the issue of whether this debt may be waived.  In this 
regard, again, the Veteran points out that he feels he 
promptly notified the RO of his return to active duty, and 
that therefore any overpayment created is not his fault, and 
he should not be required to repay it.

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (the Veteran) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all- 
inclusive: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the Veteran; (5) the unjust enrichment of 
the Veteran; and (6) whether the Veteran changed positions to 
his detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the Veteran 
the benefit of the doubt. 38 U.S.C.A. § 5107(b).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

On June 10, 2004, notification was received from the 
Veteran's attorney that the Veteran had been recalled to 
active duty and would not be able to attend a VA examination 
scheduled for that date; however, the attorney did not inform 
the RO of the specific date that the Veteran was to return to 
active duty.  On October 6, 2004, the RO contacted the Marine 
Corp Reserve Center via telephone, and that facility 
confirmed that the Veteran had returned to active duty on 
June 20, 2004.  The Veteran was sent letters in November 
2004, and December 2004, proposing to discontinue his 
compensation benefits, as he was on active duty.  The Veteran 
was given timely and proper notice that disability 
compensation was not payable simultaneously with active duty 
military pay.  The Veteran also was informed in those letters 
of the procedural rights regarding overpayment, and that if 
he continued to accept compensation payments during this 
period, to which he was not entitled, he would create a 
greater overpayment.  The letters also specifically indicated 
that no activity could be taken to stop his benefits unless 
the RO was instructed by the Veteran to discontinue those 
payments, or at the expiration of the 60 day due process 
period.  The record does not show that the Veteran or his 
representative responded to either the November 2004 or the 
December 2004 letters.  Retroactive termination of the 
Veteran's compensation benefits was then undertaken in an 
April 2005 decision, effective June 20, 2004.

The COWC found that there was no bad faith in the creation of 
this overpayment, and the Board agrees with the Committee's 
determination, for the same reasons.  That is, the facts of 
this case do not reveal fraud, misrepresentation, or bad 
faith on the Veteran's part in the creation of the 
overpayment in question because there is nothing in the 
record suggesting he tried to hide the fact that he was 
returning to active duty.

However, the Board must now proceed to the question of 
whether the collection of the overpayment would be against 
"equity and good conscience." 38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.963(a).  As mentioned, pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  38 C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The responsibility in the 
creation of the overpayment of benefits rests at least in 
part with the Veteran; in this regard, the Board finds that 
the Veteran should have been aware that he was not entitled 
to received both active duty pay and compensation pay at the 
same time.  Further, while the Veteran's representative did 
contact the RO and indicate that the Veteran would be 
returning to active duty in the near future, she did not 
specify the date that the Veteran would be returning to 
active duty; the RO had to discover that date on their own.  
Furthermore, letters to the Veteran indicated that 
compensation pay could not be reduced immediately, but he was 
informed that he could contact the VA and request that his 
benefits be reduced immediately to minimize the overpayment, 
and he failed to do so.  Thus, the Board finds that the 
Veteran bears some fault in the creation of the overpayment, 
for failing to notify the RO of the exact date of his return 
to active duty, and failing to request that the RO suspend 
his compensation benefits while on active duty.

In any event, with respect to the third element, whether the 
Veteran would be subjected to undue hardship if the debt were 
recovered, the Veteran was requested to submit a  Financial 
Status Report (VA Form 20- 5655), however, he failed to do 
so.  Further, the Veteran did not submit any evidence to 
support the conclusion that the recovery of overpayment 
caused him undue hardship.  Finally, the Board notes that the 
Veteran was in receipt of active duty pay during the time 
period, therefore, he had at least some income at that time.  
Therefore, the Board finds no evidence indicating that the 
Veteran would be subjected to undue hardship during the 
collection of this debt.

After weighing all of the enumerated factors, the Board finds 
that total recovery of the overpayment does not violate the 
principles of equity and good conscience.  The Veteran is at 
least partially at fault for creating the overpayment, 
recovery would not create undue hardship or defeat the 
purpose of his VA benefits, and waiver of the debt would 
result in his unjust enrichment because he received 
compensation pay and active duty pay at the same time, which 
is expressly forbidden under the law.  There is also no 
evidence of detrimental reliance on his part.  As the 
preponderance of the evidence is against his claim, the 
"benefit-of-the-doubt" rule does not apply, and consequently, 
the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 50 (1990).


ORDER

The debt of $1,814.03 was validly created; the request for a 
waiver of indebtedness created by an overpayment of 
compensation benefits in the amount of $1,814.03 is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


